Exhibit 10.1
Reynolds American Inc.
Executive Severance Plan
As Amended and Restated Effective February 1, 2009



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Article 1. Establishment and Term of the Plan
    1  
1.1 Establishment of the Plan
    1  
1.2 Plan Term
    1  
1.3 Change in Control and Plan Term
    1  
Article 2. Definitions
    2  
Article 3. Severance Eligibility/Conditions
    8  
3.1 Qualifying Termination
    8  
3.2 Specified Employees
    9  
3.3 No Severance Benefits
    9  
3.4 General Release and Non-Competition Agreement
    9  
3.5 No Duplication of Severance Benefits
    10  
3.6 Notice of Termination
    10  
3.7 Disability
    10  
Article 4. Pre-2010 Severance Benefits
    10  
4.1 Pre-2010 Change in Control Severance Benefits
    10  
4.2 Pre-2010 General Severance Benefits
    14  
4.3 Expiration of Article 4
    17  
Article 5. Post-2009 Severance Benefits
    17  
5.1 Post-2009 Change in Control Severance Benefits
    17  
5.2 Post-2009 General Severance Benefits
    19  
Article 6. Excise Taxes
    21  
6.1 Applicable Provisions if Excise Tax Applies
    21  
6.2 Eligibility for Gross-Up Payment
    23  
Article 7. Contractual Rights and Legal Remedies
    23  
7.1 Payment Obligations Absolute
    23  
7.2 Contractual Rights to Benefits
    24  
7.3 Legal Fees and Expenses
    24  
7.4 Return of Severance Benefits
    24  
Article 8. Successors
    25  
8.1 Successors to the Company
    25  

 -i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
8.2 Assignment by the Executive
    25  
Article 9. Miscellaneous
    25  
9.1 Employment Status
    25  
9.2 Entire Plan
    25  
9.3 Adoption Procedure for a Participating Company
    25  
9.4 Notices
    26  
9.5 Includable Compensation
    26  
9.6 Tax Withholding
    26  
9.7 Internal Revenue Code Section 409A
    26  
9.8 Severability
    26  
9.9 Modification
    27  
9.10 Gender and Number
    27  
9.11 Applicable Law
    27  

 -ii-

 



--------------------------------------------------------------------------------



 



Reynolds American Inc.
Executive Severance Plan
Article 1. Establishment and Term of the Plan
     1.1 Establishment of the Plan. Reynolds American Inc. hereby amends and
restates the severance plan known as the “Reynolds American Inc. Executive
Severance Plan” effective as of February 1, 2009. The Plan was originally
effective January 1, 2007, and was subsequently amended and restated effective
January 1, 2008 and January 1, 2009. The Plan provides severance benefits to
specified senior executives of the Company and any other entity that adopts this
Plan in accordance with the provisions of Section 9.3 upon certain terminations
of employment from a Participating Company.
     The Company considers the establishment and maintenance of a sound
management to be essential to protecting and enhancing the best interests of the
Company and its shareholders. In this connection, the Company recognizes that,
as is the case with many publicly held corporations, the possibilities of a
Change in Control or a termination of an Executive’s employment by a
Participating Company may arise and that such possibilities, and the uncertainty
and questions which they may raise among management, may result in the departure
or distraction of management personnel to the detriment of the Company and its
shareholders.
     Accordingly, the Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Participating Companies’ management to their assigned duties
without distraction in circumstances arising from the possibility of a Change in
Control of the Company or a termination of an Executive’s employment by a
Participating Company.
     1.2 Plan Term. This Plan commenced on January 1, 2007, and shall continue
in effect until terminated by the Company. The Company may terminate this Plan
entirely or terminate any individual Executive’s participation in the Plan at
any time by: (a) giving all Executives twelve (12) months prior written notice
of Plan termination if terminating the Plan in its entirety or (b) giving the
affected Executive twelve (12) months prior written notice if terminating the
affected Executive’s participation in the Plan. Upon delivery of such notice by
the Company, this Plan or the Executive’s participation in the Plan, as the case
may be, along with all corresponding rights, duties, and covenants, shall
terminate on the date indicated in such notice, which date shall not be less
than twelve (12) months from the date the Executive received such notice.
     1.3 Change in Control and Plan Term. Notwithstanding Section 1.2, in the
event of a Change in Control during the term of the Plan, the Company may not
terminate the Plan or any individual Executive’s participation in the Plan
during the period beginning on the date of the Change in Control through the
second anniversary of the Change in Control, whereupon the provisions of the
Plan pertaining to Change in Control Severance Benefits shall automatically
terminate; provided, however, that such automatic termination shall not apply to
the payment of any Change in Control Severance Benefits commenced prior to such
automatic termination. The Company shall cause any successor entity in a Change
in Control to expressly assume the Plan, as further provided in Article 8.

 



--------------------------------------------------------------------------------



 



Article 2. Definitions
     Wherever used in this Plan, the following capitalized terms shall have the
meanings set forth below:

  (a)   “Accounting Firm” means a nationally recognized accounting firm, or
actuarial, benefits or compensation consulting firm (with experience in
performing the calculations regarding the applicability of Section 280G of the
Code and of the tax imposed by Section 4999 of the Code) selected by the
Company.     (b)   “B&W” means Brown & Williamson Tobacco Corporation.     (c)  
“Base Salary” means, at any time, the then regular annual rate of pay which the
Executive is receiving as annual salary, excluding amounts: (i) received under
short-term or long-term incentive or other bonus plans, regardless of whether
the amounts are deferred, or (ii) designated by the Participating Company as
payment toward reimbursement of expenses.     (d)   “BAT” means, collectively,
British American Tobacco p.l.c., a public limited company incorporated under the
laws of England and Wales, and its affiliates, other than the Participating
Companies.     (e)   “BCA” has the meaning set forth in Section 2(i).     (f)  
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.     (g)   “Board” means the Board of Directors of the Company.     (h)  
“Cause” means the occurrence of any one or more of the following:

  (i)   The Executive’s criminal conduct;     (ii)   The Executive’s deliberate
and continual refusal to perform employment duties on a substantially full-time
basis;     (iii)   The Executive’s deliberate and continual refusal to act in
accordance with any specific lawful instructions of an authorized officer or
employee more senior than the Executive or a majority of the Board of Directors
of the Participating Company; or     (iv)   The Executive’s deliberate
misconduct which could be materially damaging to the Participating Company or
any of its business operations without a reasonable good faith belief by the
Executive that such conduct was in the best interests of the Participating
Company.

2



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, a Tier I or Tier II Executive shall not be
deemed to have been terminated for “Cause” hereunder unless and until there
shall have been delivered to the Tier I or Tier II Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two thirds of
the Board then in office at a meeting of the Board called and held for such
purpose (after reasonable notice to the Tier I or Tier II Executive and an
opportunity for the Tier I or Tier II Executive, together with the Tier I or
Tier II Executive’s counsel, to be heard before the Board), finding that, in the
good faith opinion of the Board, the Tier I or Tier II Executive had committed
an act constituting “Cause” as herein defined and specifying the particulars
thereof in detail. Nothing herein will limit the right of the Tier I or Tier II
Executive or his beneficiaries to contest the validity or propriety of any such
determination.

  (i)   “Change in Control” shall occur if any of the following events occur:

  (i)   An individual, corporation, partnership, group, associate or other
entity or Person, other than any employee benefit plans sponsored by the
Company, is or becomes the Beneficial Owner, directly or indirectly, of thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
securities ordinarily having the right to vote at elections of directors;
provided, however, that the acquisition of Company securities by BAT pursuant to
the Business Combination Agreement, dated as of October 27, 2003, between RJR
and B&W, as thereafter amended (the “BCA”), or as expressly permitted by the
Governance Agreement, dated as of July 30, 2004, among British American Tobacco
p.l.c., B&W and the Company, as thereafter amended (the “Governance Agreement”),
shall not be considered a Change in Control for purposes of this
subsection (i);     (ii)   Individuals who constitute the Board (or who have
been designated as directors in accordance with Section 1.09 of the BCA) on
July 30, 2004 (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to such date whose election, or nomination for election by the
Company’s shareholders, was (A) approved by a vote of at least three-quarters
(3/4) of the directors comprising the Incumbent Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee of the Company for director) or (B) made in accordance with
Section 2.01 of the Governance Agreement, but excluding for this purpose any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest with respect to the election or removal
of a director or other actual or threatened solicitation of proxies or consents
by or on behalf of an individual, corporation, partnership, group, associate or
other entity or Person other than the Board, shall be, for purposes of this
paragraph (ii), considered as though such person were a member of the Incumbent
Board; or

3



--------------------------------------------------------------------------------



 



  (iii)   The consummation of (A) a merger or consolidation of the Company other
than with a wholly owned Subsidiary and other than a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (B) a sale, exchange or other disposition of
all or substantially all of the assets of the Company, other than any such
transaction where the transferee of all or substantially all of the assets of
the Company is a wholly owned Subsidiary or an entity more than fifty percent
(50%) of the combined voting power of the voting securities of which is
represented by voting securities of the Company outstanding immediately prior to
the transaction (either remaining outstanding or by being converted into voting
securities of the transferee entity).

  (j)   “Change in Control Good Reason” means the occurrence after a Change in
Control of any one (1) or more of the following:

  (i)   A material reduction of the Tier I or Tier II Executive’s authorities,
duties, or responsibilities as an executive and/or officer of a Participating
Company from those in effect as of ninety (90) calendar days prior to the Change
in Control, other than an inadvertent reduction that is remedied by the
Participating Company as provided below; provided, however, that any change in
reporting relationship, title or de minimis reduction in such authorities,
duties or responsibilities resulting merely from the acquisition of the
Participating Company and its existence as a subsidiary or division of another
entity shall not be sufficient to constitute a Change in Control Good Reason;  
  (ii)   A Participating Company’s requiring a Tier I or Tier II Executive to be
based at a location that exceeds the minimum distance under Section 217(c) of
the Code (for purposes of a moving expense deduction), from the location of the
Tier I or Tier II Executive’s principal job location or office immediately prior
to the Change in Control, except for required travel on the Participating
Company’s business to an extent substantially consistent with the Tier I or Tier
II Executive’s then present business travel obligations;     (iii)   A reduction
by a Participating Company in excess of twenty percent (20%) of the aggregate
value of (A) a Tier I or Tier II Executive’s Base Salary and target annual bonus
amount (both as in effect on the date of the Change in Control) and (B) the
long-term incentive opportunities provided to a Tier I or Tier II Executive (as
compared to the value of aggregate long-term incentive opportunities provided as
of the date of the Change in

4



--------------------------------------------------------------------------------



 



      Control), except for across-the-board reductions generally applicable to
all Tier I or Tier II Executives;     (iv)   A reduction by a Participating
Company in aggregate employee benefits provided to a Tier I or Tier II Executive
as compared to the value of aggregate employee benefits provided as of the date
of the Change in Control, except for across-the-board reductions generally
applicable to all Tier I or Tier II Executives;     (v)   The failure of the
Company to obtain a satisfactory agreement from any successor to the Company to
assume and agree to perform the Company’s obligations under this Plan, as
contemplated in Article 8 herein; and     (vi)   A material breach of this Plan
by a Participating Company which is not remedied by the Participating Company
within ten (10) business days of receipt of written notice of such breach
delivered by a Tier I or Tier II Executive to the Participating Company.

      Notwithstanding the foregoing, (A) Change in Control Good Reason shall
cease to exist for an event on the ninetieth (90th) day following the later of
its occurrence or the Tier I or Tier II Executive’s knowledge thereof, unless
the Tier I or Tier II Executive has given a Participating Company written notice
thereof prior to such date, (B) a Participating Company shall have thirty
(30) days from receipt of such written notice to remedy the facts and
circumstances claimed to provide the basis for the Tier I or Tier II Executive’s
Change in Control Good Reason and (C) the Tier I or Tier II Executive shall be
deemed to have terminated employment for Change in Control Good Reason on the
thirtieth (30th) day following the Participating Company’s receipt of the
written notice described in clause (A) if the Participating Company fails to
remedy such circumstances by such thirtieth (30th) day. Unless a Tier I or Tier
II Executive becomes Disabled, a Tier I or Tier II Executive’s right to
terminate employment for a Change in Control Good Reason shall not be affected
by the Tier I or Tier II Executive’s incapacity due to physical or mental
illness. A Tier I or Tier II Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any circumstance
constituting a Change in Control Good Reason herein. Notwithstanding anything in
this Plan to the contrary, a Tier III Executive shall have no right to terminate
employment for a Change in Control Good Reason.     (k)   “Change in Control
Severance Benefits” mean the severance benefits as provided in Section 4.1(b) or
5.1(b), as applicable.     (l)   “CIP” has the meaning set forth in
Section 4.1(b)(viii).     (m)   “Code” means the U.S. Internal Revenue Code of
1986, as amended from time to time, and the regulations promulgated thereunder.

5



--------------------------------------------------------------------------------



 



  (n)   “Committee” means the Compensation and Leadership Development Committee
of the Board, or another committee of the Board appointed by the Board to
administer this Plan.     (o)   “Company” means Reynolds American Inc., a North
Carolina corporation, and any successor thereto as provided in Article 8.    
(p)   “Disability” or “Disabled” shall have the meaning ascribed to such term in
the Company’s governing long-term disability plan, or if no such plan exists, at
the discretion of the Board.     (q)   “Effective Date” means February 1, 2009.
    (r)   “Effective Date of Termination” means the date on which a Qualifying
Termination occurs, as provided in Section 3.1, which triggers the payment of
Severance Benefits, or such other date upon which the Executive’s employment
with a Participating Company terminates for reasons other than a Qualifying
Termination.     (s)   “Exchange Act” means the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.     (t)   “Excise Tax” means,
collectively, (i) the tax imposed by Section 4999 of the Code by reason of being
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code, or (ii) any similar tax imposed by state or
local law, or (iii) any interest or penalties with respect to any excise tax
described in clause (i) or (ii).     (u)   “Executive” means a Tier I, Tier II
or Tier III Executive who is initially hired or rehired by a Participating
Company on or after January 1, 2007, or who was hired before that date and is
not a party to an effective agreement with a Participating Company providing for
severance benefits.     (v)   “General Release” has the meaning set forth in
Section 3.4.     (w)   “General Severance Benefits” mean the severance benefits
as provided in Section 4.2(b) or 5.2(b), as applicable.     (x)   “General Good
Reason” means a reduction by a Participating Company in excess of twenty percent
(20%) of the aggregate value of (i) the Executive’s Base Salary and target
annual bonus amount (as in effect on the date of such reduction) and (ii) the
long-term incentive opportunities provided to the Executive (as in effect on the
date of such reduction), except for across-the-board reductions generally
applicable to all Executives. Notwithstanding the foregoing, (A) General Good
Reason shall cease to exist for an event on the ninetieth (90th) day following
the later of its occurrence or the Executive’s knowledge thereof, unless the
Executive has given a Participating Company written notice thereof prior to

6



--------------------------------------------------------------------------------



 



      such date, (B) a Participating Company shall have thirty (30) days from
receipt of such written notice to remedy the facts and circumstances claimed to
provide the basis for the Executive’s General Good Reason and (C) the Executive
shall be deemed to have terminated employment for General Good Reason on the
thirtieth (30th) day following the Participating Company’s receipt of the
written notice described in clause (A) if the Participating Company fails to
remedy such circumstances by such thirtieth (30th) day. Unless the Executive
becomes Disabled, the Executive’s right to terminate employment for a General
Good Reason shall not be affected by the Executive’s incapacity due to physical
or mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
a General Good Reason herein.     (y)   “Governance Agreement” has the meaning
set forth in Section 2(i).     (z)   “Gross-Up Payment” has the meaning set
forth in Section 6.1.     (aa)   “Incumbent Board” has the meaning set forth in
Section 2(i).     (bb)   “Insurance Adjustment Payment” has the meaning set
forth in Section 4.1(b)(vi).     (cc)   “Non-Competition Agreement” has the
meaning set forth in Section 3.4.     (dd)   “Notice of Termination” means a
written notice provided by a Participating Company or the Executive indicating
that the Executive’s employment is being terminated. In the event the Executive
provides such notice, the Notice of Termination shall indicate the specific
termination provision in this Plan relied upon and, if the Executive’s
employment is being terminated by the Executive pursuant to Section 3.1(a) or
3.1(c), the Notice of Termination shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for the Executive’s termination of
the Executive’s employment under the provision so indicated.     (ee)   “Other
Severance Arrangement” has the meaning set forth in Section 9.2.     (ff)  
“Participating Company” or “Participating Companies” means the Company and/or
any other entity that adopts this Plan in accordance with the provisions of
Section 9.3. “Participating Company” includes any successor(s) to a
Participating Company, whether by merger, consolidation or otherwise. All
Participating Companies are listed on Appendix A.     (gg)   “Payment” has the
meaning set forth in Section 6.1.     (hh)   “Payment Date” means the last day
of the month after the sixtieth (60th) calendar day following the date of the
Executive’s Qualifying Termination.

7



--------------------------------------------------------------------------------



 



  (ii)   “Person” shall have the meaning ascribed to such term in Section 14(d)
of the Exchange Act.     (jj)   “Plan” means this Reynolds American Inc.
Executive Severance Plan.     (kk)   “Qualifying Termination” means any of the
events described in Section 3.1, the occurrence of which triggers the payment of
Severance Benefits.     (ll)   “RJR” means R.J. Reynolds Tobacco Holdings, Inc.
    (mm)   “Separation from Service” has the meaning set forth in Section 3.1.  
  (nn)   “Severance Benefits” means the payout of Change in Control Severance
Benefits or General Severance Benefits as provided in Article 4 or Article 5, as
applicable.     (oo)   “Subsidiary” means any corporation or other entity in
which the Company has a significant equity or other interest as determined by
the Committee.     (pp)   “Subsidized COBRA Period” has the meaning set forth in
Section 5.1(b)(vi).     (qq)   “Tier I Executive” means the Chief Executive
Officer of the Company.     (rr)   “Tier II Executive” means an individual
employed by a Participating Company at job level eleven (11) through fourteen
(14), inclusive (within the meaning of the Company’s payroll structure).    
(ss)   “Tier III Executive” means an individual employed by a Participating
Company at job level ten (10) (within the meaning of the Company’s payroll
structure).

Article 3. Severance Eligibility/Conditions.
     3.1 Qualifying Termination. The Participating Company shall pay Severance
Benefits to the Executive, as such benefits are described under Article 4 or
Article 5, as applicable, upon the occurrence of any one or more of the
following events (a “Qualifying Termination”):

  (a)   Within twenty-four (24) calendar months following a Change in Control,
the Executive incurs a Separation from Service other than:

  (i)   By a Participating Company for Cause; or     (ii)   By reason of death
or Disability; or     (iii)   By the Tier I or Tier II Executive without Change
in Control Good Reason.

  (b)   Within twelve (12) calendar months prior to a Change in Control, the
Executive incurs a Separation from Service by a Participating Company without
Cause if such Separation from Service occurs at the request of any party
involved in the

8



--------------------------------------------------------------------------------



 



      Change in Control transaction; in such event, the date of the Qualifying
Termination shall be deemed to be the date of the Change in Control.     (c)  
At any time other than as described in Section 3.1(a) or 3.1(b), the Executive
incurs a Separation from Service other than:

  (i)   By a Participating Company for Cause; or     (ii)   By reason of death
or Disability; or     (iii)   By the Executive without General Good Reason.

     A “Separation from Service” shall be deemed to have occurred on the date on
which the level of bona fide services reasonably anticipated to be performed by
the Executive is forty-five percent (45%) or less of the average level of bona
fide services performed by such Executive during the immediately preceding
thirty-six (36) month period (or the full period of services if the Executive
has been providing services for less than thirty-six (36) months).
     3.2 Specified Employees. Notwithstanding anything in this Plan to the
contrary, in the event that the Executive is deemed to be a “specified employee”
on the date of the Qualifying Termination, determined pursuant to identification
methodology adopted by the Company in compliance with Code Section 409A, and if
any portion of the payments or benefits to be received by the Executive upon
separation from service would constitute a “deferral of compensation” subject to
Code Section 409A, then to the extent necessary to comply with Code
Section 409A, amounts that would otherwise be payable pursuant to this Plan
during the six (6) month period immediately following the date of the
Executive’s Qualifying Termination and benefits that would otherwise be provided
pursuant to this Plan during the six (6) month period immediately following the
date of the Executive’s Qualifying Termination will instead be paid or made
available on the earlier of (i) within ten (10) days following the first
business day of the seventh month after the date of the Executive’s Qualifying
Termination, provided that the Executive shall not have the right to designate
the payment date or (ii) the Executive’s death.
     3.3 No Severance Benefits. The Executive shall not be entitled to receive
Severance Benefits if the Executive’s employment with a Participating Company
ends for reasons other than a Qualifying Termination.
     3.4 General Release and Non-Competition Agreement. As a condition to
receiving Severance Benefits under Article 4 or Article 5, as applicable, prior
to the 60th day following the date of the Executive’s Qualifying Termination,
the Executive shall be obligated to execute (i) a general release of claims in
favor of the Company, its current and former subsidiaries, affiliates and
shareholders, and the current and former directors, officers, employees, and
agents thereof in the form prescribed by the Company (a “General Release”), and
any period for revocation will have expired and (ii) a Non-Competition,
Non-Disclosure of Confidential Information and Commitment to Provide Assistance
Agreement in the form prescribed by the Company (a “Non-Competition Agreement”)
or, with respect to an Executive who has previously executed a Non-Competition
Agreement, and at the Company’s option, a written affirmation of the Executive’s
obligations thereunder.

9



--------------------------------------------------------------------------------



 



     3.5 No Duplication of Severance Benefits.

  (a)   If the Executive becomes entitled to Pre-2010 Change in Control
Severance Benefits, the Severance Benefits provided for under Section 4.1 shall
be in lieu of the benefits provided to the Executive under Section 4.2.
Similarly, if the Executive becomes entitled to Pre-2010 General Severance
Benefits, the Severance Benefits provided under Section 4.2 shall be in lieu of
the benefits provided to the Executive under Section 4.1.     (b)   If the
Executive becomes entitled to Post-2009 Change in Control Severance Benefits,
the Severance Benefits provided for under Section 5.1 shall be in lieu of the
benefits provided to the Executive under Section 5.2. Similarly, if the
Executive becomes entitled to Post-2009 General Severance Benefits, the
Severance Benefits provided under Section 5.2 shall be in lieu of the benefits
provided to the Executive under Section 5.1.     (c)   Notwithstanding anything
in this Section 3.5 to the contrary, if the Executive incurs a Qualifying
Termination described in Section 3.1(b), the Executive will be entitled to the
Change in Control Severance Benefits provided for under Section 4.1 or 5.1, as
applicable, in lieu of the General Severance Benefits provided under Section 4.2
or 5.2, as applicable.

     3.6 Notice of Termination. Any termination of the Executive’s employment by
a Participating Company or by the Executive shall be communicated by Notice of
Termination to the other party. In the event an Executive provides written
notice to the Participating Company of an alleged Change in Control Good Reason
or General Good Reason and subsequently is deemed to have terminated his/her
employment pursuant to Section 2(j) or 2(x), as applicable, then such notice
shall constitute a Notice of Termination.
     3.7 Disability. Notwithstanding any provision of the Plan to the contrary,
if an Executive becomes Disabled after the date of the Executive’s Qualifying
Termination, such Executive shall not be entitled to benefits under any
short-term or long-term disability plan of a Participating Company.
Article 4. Pre-2010 Severance Benefits
     4.1 Pre-2010 Change in Control Severance Benefits.

  (a)   Subject to Section 3.4, the Participating Company shall pay the
Executive Change in Control Severance Benefits, as described in Section 4.1(b),
if, prior to January 1, 2010, the Executive receives or delivers a Notice of
Termination of a Qualifying Termination of the Executive’s employment pursuant
to Section 3.1(a) or 3.1(b).     (b)   The Change in Control Severance Benefits
to be provided to the Executive pursuant to Section 4.1(a) shall be the
following:

10



--------------------------------------------------------------------------------



 



  (i)   An amount equal to the Executive’s unpaid Base Salary, unreimbursed
business expenses, and all other items earned by and owed to the Executive
through and including the date of the Qualifying Termination shall be paid in
cash to the Executive in a single lump sum on the Payment Date. Such payment
shall constitute full satisfaction for these amounts owed to the Executive.    
(ii)   An amount equal to the unpaid, accrued vacation pay owed to the Executive
through and including the date of the Qualifying Termination shall be paid in
cash to the Executive in a single lump sum with the last payment described in
Section 4.1(b)(iv). Such payment shall constitute full satisfaction for this
amount owed to the Executive and in no event shall the Executive accrue
additional vacation time after the date of the Executive’s Qualifying
Termination.     (iii)   Any amount payable to the Executive under the annual
bonus plan then in effect in respect of the most recently completed fiscal year,
to the extent not theretofore paid, shall be made in cash to the Executive in a
single lump sum at the applicable time provided in the annual bonus plan then in
effect. Such payment shall constitute full satisfaction for this amount owed to
the Executive.     (iv)   An amount equal to: (A) three (3) for Tier I
Executives, (B) two (2) for Tier II Executives or (C) one and one-half (11/2)
for Tier III Executives times the sum of: (1) the Executive’s annual rate of
Base Salary in effect upon the date of the Qualifying Termination or, if
greater, the Executive’s annual rate of Base Salary in effect immediately prior
to the occurrence of the Change in Control plus (2) the Executive’s then current
target bonus opportunity established under the annual bonus plan in effect for
the bonus plan year in which the date of the Executive’s Qualifying Termination
occurs or, if greater, the Executive’s target bonus opportunity in effect prior
to the occurrence of the Change in Control. Such amount shall be paid in cash in
equal monthly installments (or more frequent installments as determined by the
Company) over a period of: (x) thirty-six (36) months for Tier I Executives,
(y) twenty-four (24) months for Tier II Executives or (z) eighteen (18) months
for Tier III Executives, commencing on the Payment Date; provided, however, that
if the Qualifying Termination of Executive’s employment occurs after
December 31, 2009, the Participating Company shall pay such amount in cash to
the Executive in a single lump sum on the Payment Date.     (v)   An amount
equal to the annual bonus the Executive would have earned under the annual bonus
plan for the plan year in which the Qualifying Termination occurs, determined
based on the actual performance achieved under such annual bonus plan for such
plan year and adjusted on a pro rata basis based on the number of months the
Executive was actually employed during such plan year (full credit is given for
partial months of

11



--------------------------------------------------------------------------------



 



      employment), shall be paid in cash to the Executive in a single lump sum
at the applicable time provided in the annual bonus plan then in effect. Such
payment shall constitute full satisfaction for this amount owed to the
Executive.     (vi)   Subject to the following paragraph, the Company shall
provide, at the same cost structure as applicable to active employees,
continuation of the coverage of the Executive (and the Executive’s eligible
dependents) under the Company’s medical, life, dental and vision insurance
benefit plans for: (A) thirty-six (36) months for Tier I Executives,
(B) twenty-four (24) months for Tier II Executives or (C) eighteen (18) months
for Tier III Executives, from the date of the Qualifying Termination; provided,
however, that following the date of the Qualifying Termination the Executive
will be covered by the fully insured medical, dental and vision plans maintained
by the Company. The Executive’s required payments, if any, towards the cost for
such continuation coverage shall be made on an after-tax basis. The applicable
COBRA medical insurance benefit continuation period shall begin at the end of
the period of continued medical insurance coverage described in this paragraph.
        If the Executive becomes covered under the medical, dental and/or vision
insurance coverage of a subsequent employer that does not contain any exclusion
or limitation with respect to any preexisting condition of the Executive or the
Executive’s eligible dependents, the medical, dental and/or vision insurance
benefit coverage by the Company under this Section 4.1(b)(vi) shall be
discontinued prior to the end of the applicable benefit continuation period.    
    In the event that any medical, life, dental and/or vision insurance benefit
plan coverage provided under this Section 4.1(b)(vi) is subject to federal,
state, or local income or employment taxes, the Company shall provide the
Executive with an additional payment (the “Insurance Adjustment Payment”) in the
amount necessary such that after payment by the Executive of all such taxes
(calculated assuming the Executive pays such taxes for the year in which the
payment or benefit occurs at the highest marginal tax rate applicable),
including the taxes imposed on the additional payments, the Executive
effectively received coverage on a tax-free basis. Such Insurance Adjustment
Payment shall be made no later than December 31 of the year following the year
in which the Executive incurs the tax.     (vii)   If the Executive is eligible
to participate in a Participating Company’s defined benefit pension plan as of
the date of the Executive’s Qualifying Termination, the Participating Company
shall provide the Executive with an additional pension benefit determined as if
the Executive’s employment with the Participating Company had continued for an
additional: (A) three (3) years for Tier I Executives, (B) two (2) years for
Tier II Executives or

12



--------------------------------------------------------------------------------



 



      (C) one and one-half (11/2) years for Tier III Executives, and calculated
as if the Executive’s relevant Base Salary and target bonus for such additional
period is at the same level as on the date of the Qualifying Termination, which
benefit shall be provided under and paid pursuant to the Participating Company’s
qualified retirement plans to the extent permitted thereunder or under a
nonqualified plan established and maintained by the Participating Company or an
affiliated company.     (viii)   An amount equal to the matching contributions
and/or retirement enhancement contributions, if any, that would be contributed
by the Participating Company on the Executive’s behalf under the Participating
Company’s qualified defined contribution plan (the “CIP”) and nonqualified
defined contribution benefit plans assuming that (A) the Executive had continued
to be employed as an active participant in the CIP for an additional: (1) three
(3) years for Tier I Executives, (2) two (2) years for Tier II Executives or
(3) one and one-half (11/2) years for Tier III Executives following the date of
the Qualifying Termination, (B) the Executive’s Base Salary was equal to the
amount determined in Section 4.1(b)(iv) above and (C) the Executive contributed
in an amount that would have provided for the maximum matching contributions
during such additional period (without regard to any amendment to the CIP made
subsequent to the date of the Qualifying Termination which modifies the matching
contributions and/or retirement enhancement contributions thereunder). Such
amount shall be paid in cash to the Executive in a single lump sum on the
Payment Date.     (ix)   If the Executive is eligible for retiree health and
life insurance coverage on the date of the Executive’s Qualifying Termination, a
Participating Company shall provide the Executive with additional age and
service credit towards eligibility for retiree health and life insurance
coverage determined as if the Executive’s employment with the Participating
Company had continued for an additional: (A) three (3) years for Tier I
Executives, (B) two (2) years for Tier II Executives or (C) one and one-half
(11/2) years for Tier III Executives following the date of the Qualifying
Termination.     (x)   If the Executive is eligible to participate in the
Company’s MedSave Plan on the date of the Qualifying Termination, an amount
equal to the contributions that would have been credited as Company
contributions to the Executive’s notional account under the MedSave Plan
assuming that (A) the Executive had continued to be employed as an active
participant in the MedSave Plan for an additional: (1) three (3) years for Tier
I Executives, (2) two (2) years for Tier II Executives or (3) one and one-half
(11/2) years for Tier III Executives following the date of the Qualifying
Termination and (B) the Company had credited the Executive’s notional account
thereunder with the maximum amount of matching contributions

13



--------------------------------------------------------------------------------



 



      each year during such additional period. Such amount shall be paid in cash
to the Executive in a single lump sum on the Payment Date.     (xi)   If the
Executive actively participates in any of the Company’s voluntary, employee
pay-all plans or programs on the date of the Executive’s Qualifying Termination,
the Executive may continue to participate in such plan or program, pursuant to
the terms and conditions set forth therein, for an additional: (A) three
(3) years for Tier I Executives, (B) two (2) years for Tier II Executives or
(C) one and one-half (11/2) years for Tier III Executives following the date of
the Qualifying Termination.

  (c)   Notwithstanding the foregoing, if the Qualifying Termination giving rise
to the payment of Change in Control Severance Benefits under this Section 4.1 is
due to a Change in Control Good Reason as defined in Section 2(j)(iii), then the
Executive’s Base Salary and target bonus opportunity in effect immediately prior
to the occurrence of such Change in Control Good Reason shall be used for
purposes of calculating any amounts to be paid based thereupon under
Section 4.1(b).

     4.2 Pre-2010 General Severance Benefits.

  (a)   Subject to Section 3.4, the Participating Company shall pay the
Executive General Severance Benefits, as described in Section 4.2(b), if, prior
to January 1, 2010, the Executive receives or delivers a Notice of Termination
of a Qualifying Termination of the Executive’s employment pursuant to
Section 3.1(c).     (b)   The General Severance Benefits to be provided to the
Executive pursuant to Section 4.2(a) shall be the following:

  (i)   An amount equal to the Executive’s unpaid Base Salary, unreimbursed
business expenses, and all other items earned by and owed to the Executive
through and including the date of the Qualifying Termination shall be paid in
cash to the Executive in a single lump sum on the Payment Date. Such payment
shall constitute full satisfaction for these amounts owed to the Executive.    
(ii)   An amount equal to the unpaid, accrued vacation pay owed to the Executive
through and including the date of the Qualifying Termination shall be paid in
cash to the Executive in a single lump sum with the last payment described in
Section 4.2(b)(iv). Such payment shall constitute full satisfaction for this
amount owed to the Executive and in no event shall the Executive accrue
additional vacation time after the date of the Executive’s Qualifying
Termination.     (iii)   Any amount payable to the Executive under the annual
bonus plan then in effect in respect of the most recently completed fiscal year,
to the extent not theretofore paid shall be paid in cash to the Executive in a
single lump sum at the applicable time provided in the annual bonus plan then in

14



--------------------------------------------------------------------------------



 



      effect. Such payment shall constitute full satisfaction for this amount
owed to the Executive.     (iv)   An amount equal to: (A) two and one-half
(21/2) for Tier I Executives, or (B) one and one-half (11/2) for Tier II and III
Executives, times the sum of: (1) the Executive’s annual rate of Base Salary in
effect upon the date of the Qualifying Termination plus (2) the Executive’s then
current target bonus opportunity established under the annual bonus plan in
effect for the bonus plan year in which the date of the Executive’s Qualifying
Termination occurs. Such amount shall be paid in cash in equal monthly
installments (or more frequent installments as determined by the Company) over a
period of: (x) thirty (30) months for Tier I Executives or (y) eighteen
(18) months for Tier II or Tier III Executives, commencing on the Payment Date;
provided, however, that if the Qualifying Termination of Executive’s employment
occurs after December 31, 2009, the Participating Company shall pay such amount
in cash to the Executive in a single lump sum on the Payment Date.     (v)   An
amount equal to the annual bonus the Executive would have earned under the
annual bonus plan for the plan year in which the Qualifying Termination occurs,
determined based on the actual performance achieved under such annual bonus plan
for such plan year and adjusted on a pro rata basis based on the number of
months the Executive was actually employed during such plan year (full credit is
given for partial months of employment), shall be paid in cash to the Executive
in a single lump sum at the applicable time provided in the annual bonus plan
then in effect. Such payment shall constitute full satisfaction for this amount
owed to the Executive.     (vi)   Subject to the following paragraph, the
Company shall provide, at the same cost structure as applicable to active
employees, continuation of the coverage of the Executive (and the Executive’s
eligible dependents) under the Company’s medical, life, dental and vision
insurance benefit plans for: (A) thirty (30) months for Tier I Executives, or
(B) eighteen (18) months for Tier II and III Executives, from the date of the
Qualifying Termination; provided, however, that following the date of the
Qualifying Termination the Executive will be covered by the fully insured
medical, dental and vision plans maintained by the Company. The Executive’s
required payments, if any, towards the cost for such continuation coverage shall
be made on an after-tax basis. The applicable COBRA medical insurance benefit
continuation period shall begin at the end of the period of continued medical
insurance coverage described in this paragraph.         If the Executive becomes
covered under the medical, dental and/or vision insurance coverage of a
subsequent employer that does not contain any exclusion or limitation with
respect to any preexisting condition of the Executive or the Executive’s
eligible dependents, the medical, dental

15



--------------------------------------------------------------------------------



 



      and/or vision insurance benefit coverage by the Company under this Section
4.2(b)(vi) shall be discontinued prior to the end of the applicable benefit
continuation period.         In the event that any medical, life, dental and/or
vision insurance benefit plan coverage provided under this Section 4.2(b)(vi) is
subject to federal, state, or local income or employment taxes, the Company
shall provide the Executive with an Insurance Adjustment Payment in the amount
necessary such that after payment by the Executive of all such taxes (calculated
assuming the Executive pays such taxes for the year in which the payment or
benefit occurs at the highest marginal tax rate applicable), including the taxes
imposed on the additional payments, the Executive effectively received coverage
on a tax-free basis. Such Insurance Adjustment Payment shall be made no later
than December 31 of the year following the year in which the Executive incurs
the tax.     (vii)   If the Executive is eligible to participate in a
Participating Company’s defined benefit pension plan as of the date of the
Executive’s Qualifying Termination, the Participating Company shall provide the
Executive with an additional pension benefit determined as if the Executive’s
employment with the Participating Company had continued for an additional:
(A) thirty (30) months for Tier I Executives, or (B) eighteen (18) months for
Tier II and III Executives, and calculated as if the Executive’s relevant Base
Salary and target bonus for such additional period is at the same level as on
the date of the Qualifying Termination, which benefit shall be provided under
and paid pursuant to the Participating Company’s qualified retirement plans to
the extent permitted thereunder or under a nonqualified plan established and
maintained by the Participating Company or an affiliated company.     (viii)  
An amount equal to the matching contributions and/or retirement enhancement
contributions, if any, that would be contributed by the Participating Company on
the Executive’s behalf under the CIP and the Participating Company’s
nonqualified defined contribution benefit plans assuming that (A) the Executive
had continued to be employed as an active participant in the CIP for an
additional: (1) thirty (30) months for Tier I Executives or (2) eighteen (18)
months for Tier II and III Executives following the date of the Qualifying
Termination, (B) the Executive’s Base Salary was equal to the amount determined
in Section 4.2(b)(iv) above and (C) the Executive contributed in an amount that
would have provided for the maximum matching contributions during such
additional period (without regard to any amendment to the CIP made subsequent to
the date of the Qualifying Termination which modifies the matching contributions
and/or retirement enhancement contributions thereunder). Such amount shall be
paid in cash to the Executive in a single lump sum on the Payment Date.

16



--------------------------------------------------------------------------------



 



  (ix)   If the Executive is eligible for retiree health and life insurance
coverage on the date of the Executive’s Qualifying Termination, a Participating
Company shall provide the Executive with additional age and service credit
towards eligibility for retiree health and life insurance coverage determined as
if the Executive’s employment with the Participating Company had continued for
an additional: (A) thirty (30) months for Tier I Executives or (B) eighteen
(18) months for Tier II and III Executives, following the date of the Qualifying
Termination.     (x)   If the Executive is eligible to participate in the
Company’s MedSave Plan on the date of the Qualifying Termination, an amount
equal to the contributions that would have been credited as Company
contributions to the Executive’s notional account under the MedSave Plan
assuming that (A) the Executive had continued to be employed as an active
participant in the MedSave Plan for an additional: (1) thirty (30) months for
Tier I Executives or (2) eighteen (18) months for Tier II and III Executives
following the date of the Qualifying Termination and (B) the Company had
credited the Executive’s notional account thereunder with the maximum amount of
matching contributions each year during such additional period. Such amount
shall be paid in cash to the Executive in a single lump sum on the Payment Date.
    (xi)   If the Executive actively participates in any of the Company’s
voluntary, employee pay-all plans or programs on the date of the Executive’s
Qualifying Termination, the Executive may continue to participate in such plan
or program pursuant to the terms and conditions set forth therein, for an
additional: (A) thirty (30) months for Tier I Executives or (B) eighteen (18)
months for Tier II and III Executives following the date of the Qualifying
Termination.

  (c)   Notwithstanding the foregoing, if the Qualifying Termination giving rise
to the payment of General Severance Benefits under this Section 4.2 is due to a
General Good Reason as defined in Section 2(x), then the Executive’s Base Salary
and target bonus opportunity in effect immediately prior to the occurrence of
such General Reason shall be used for purposes of calculating any amounts to be
paid based thereupon under Section 4.2(b).

     4.3 Expiration of Article 4. Notwithstanding any other provision of this
Plan to the contrary, the provisions of this Article 4 shall not apply to any
Executive who receives or delivers a Notice of Termination after December 31,
2009.
Article 5. Post-2009 Severance Benefits
     5.1 Post-2009 Change in Control Severance Benefits.

  (a)   Subject to Section 3.4, the Participating Company shall pay the
Executive Change in Control Severance Benefits, as described in Section 5.1(b),
if, after

17



--------------------------------------------------------------------------------



 



      December 31, 2009, the Executive receives or delivers a Notice of
Termination of a Qualifying Termination of the Executive’s employment pursuant
to Section 3.1(a) or 3.1(b).     (b)   The Change in Control Severance Benefits
to be provided to the Executive pursuant to Section 5.1(a) shall be the
following:

  (i)   An amount equal to the Executive’s unpaid Base Salary, unreimbursed
business expenses, and all other items earned by and owed to the Executive
through and including the date of the Qualifying Termination shall be paid in
cash to the Executive in a single lump sum on the Payment Date. Such payment
shall constitute full satisfaction for these amounts owed to the Executive.    
(ii)   An amount equal to the unpaid, accrued vacation pay owed to the Executive
through and including the date of the Qualifying Termination shall be made in
cash to the Executive in a single lump sum on the Payment Date. Such payment
shall constitute full satisfaction for these amounts owed to the Executive and
in no event shall the Executive accrue additional vacation time after the date
of the Executive’s Qualifying Termination.     (iii)   Any amount payable to the
Executive under the annual bonus plan then in effect in respect of the most
recently completed fiscal year, to the extent not theretofore paid, shall be
paid in cash to the Executive in a single lump sum at the applicable time
provided in the annual bonus plan then in effect. Such payment shall constitute
full satisfaction for this amount owed to the Executive.     (iv)   An amount
equal to: (A) three (3) for Tier I Executives, (B) two (2) for Tier II
Executives or (C) one and one-half (11/2) for Tier III Executives times the sum
of: (1) the Executive’s annual rate of Base Salary in effect upon the date of
the Qualifying Termination or, if greater, by the Executive’s annual rate of
Base Salary in effect immediately prior to the occurrence of the Change in
Control plus (2) the Executive’s then current target bonus opportunity
established under the annual bonus plan in effect for the bonus plan year in
which the date of the Executive’s Qualifying Termination occurs or, if greater,
the Executive’s target bonus opportunity in effect prior to the occurrence of
the Change in Control. The Participating Company shall pay such amount in cash
to the Executive in a single lump sum on the Payment Date.     (v)   An amount
equal to the annual bonus the Executive would have earned under the annual bonus
plan for the plan year in which the Qualifying Termination occurs, determined
based on the actual performance achieved under such annual bonus plan for such
plan year and adjusted on a pro rata basis based on the number of months the
Executive was actually employed

18



--------------------------------------------------------------------------------



 



      during such plan year (full credit is given for partial months of
employment), shall be paid in cash to the Executive in a single lump sum at the
applicable time provided in the annual bonus plan then in effect. Such payment
shall constitute full satisfaction for this amount owed to the Executive.    
(vi)   The Company shall provide, at the same cost structure as applicable to
active employees, COBRA continuation coverage for the Executive (and the
Executive’s eligible dependents) under the Company’s medical benefit plan for a
period of up to six (6) months from the date of the Qualifying Termination (the
“Subsidized COBRA Period”). The Subsidized COBRA Period will be included in the
Executive’s COBRA continuation coverage period. If the Executive chooses to
continue COBRA continuation coverage after the Subsidized COBRA Period, the
Executive will be responsible for the entire premium payment for the remainder
of the Executive’s COBRA continuation coverage period (in most cases an
additional twelve (12) months).     (vii)   If the Executive actively
participates in any of the Company’s voluntary, employee pay-all plans or
programs on the date of the Executive’s Qualifying Termination, the Executive
may continue to participate in such plan or program after the date of the
Qualifying Termination if such continued participation is permitted by the
third-party provider pursuant to the terms and conditions set forth therein.

  (c)   Notwithstanding the foregoing, if the Qualifying Termination giving rise
to the payment of Change in Control Severance Benefits under this Section 5.1 is
due to a Change in Control Good Reason as defined in Section 2(j)(iii), then the
Executive’s Base Salary and target bonus opportunity in effect immediately prior
to the occurrence of such Change in Control Good Reason shall be used for
purposes of calculating any amounts to be paid based thereupon under
Section 5.1(b).

     5.2 Post-2009 General Severance Benefits.

  (a)   Subject to Section 3.4, the Participating Company shall pay the
Executive General Severance Benefits, as described in Section 5.2(b), if, after
December 31, 2009, the Executive receives or delivers a Notice of Termination of
a Qualifying Termination of the Executive’s employment pursuant to
Section 3.1(c).     (b)   The General Severance Benefits to be provided to the
Executive pursuant to Section 5.2(a) shall be the following:

  (i)   An amount equal to the Executive’s unpaid Base Salary, unreimbursed
business expenses, and all other items earned by and owed to the Executive
through and including the date of the Qualifying Termination shall be paid in
cash to the Executive in a single lump sum on the Payment

19



--------------------------------------------------------------------------------



 



      Date. Such payment shall constitute full satisfaction for these amounts
owed to the Executive.     (ii)   An amount equal to the unpaid, accrued
vacation pay owed to the Executive through and including the date of the
Qualifying Termination shall be paid in cash to the Executive in a single lump
sum on the Payment Date. Such payment shall constitute full satisfaction for
these amounts owed to the Executive and in no event shall the Executive accrue
additional vacation time after the date of the Executive’s Qualifying
Termination.     (iii)   Any amount payable to the Executive under the annual
bonus plan then in effect in respect of the most recently completed fiscal year,
to the extent not theretofore paid shall be paid in cash to the Executive in a
single lump sum at the applicable time provided in the annual bonus plan then in
effect. Such payment shall constitute full satisfaction for this amount owed to
the Executive.     (iv)   An amount equal to: (A) two and one-half (21/2) for
Tier I Executives or (B) one and one-half (11/2) for Tier II and III Executives,
times the sum of: (1) the Executive’s annual rate of Base Salary in effect upon
the date of the Qualifying Termination plus (2) the Executive’s then current
target bonus opportunity established under the annual bonus plan in effect for
the bonus plan year in which the date of the Executive’s Qualifying Termination
occurs. The Participating Company shall pay such amount in cash to the Executive
in a single lump sum on the Payment Date     (v)   An amount equal to the annual
bonus the Executive would have earned under the annual bonus plan for the plan
year in which the Qualifying Termination occurs, determined based on the actual
performance achieved under such annual bonus plan for such plan year and
adjusted on a pro rata basis based on the number of months the Executive was
actually employed during such plan year (full credit is given for partial months
of employment), shall be paid in cash to the Executive in a single lump sum at
the applicable time provided in the annual bonus plan then in effect. Such
payment shall constitute full satisfaction for this amount owed to the
Executive.     (vi)   The Company shall provide, at the same cost structure as
applicable to active employees, COBRA continuation coverage for the Executive
(and the Executive’s eligible dependents) under the Company’s medical benefit
plan during the Subsidized COBRA Period. The Subsidized COBRA Period will be
included in the Executive’s COBRA continuation coverage period. If the Executive
chooses to continue COBRA continuation coverage after the Subsidized COBRA
Period, the Executive will be responsible for the entire premium payment for the
remainder of the

20



--------------------------------------------------------------------------------



 



      Executive’s COBRA continuation coverage period (in most cases an
additional twelve (12) months).     (vii)   If the Executive actively
participates in any of the Company’s voluntary, employee pay-all plans or
programs on the date of the Executive’s Qualifying Termination, the Executive
may continue to participate in such plan or program after the date of the
Qualifying Termination if such continued participation is permitted by the
third-party provider pursuant to the terms and conditions set forth therein.

  (c)   Notwithstanding the foregoing, if the Qualifying Termination giving rise
to the payment of General Severance Benefits under this Section 5.2 is due to a
General Good Reason as defined in Section 2(x), then the Executive’s Base Salary
and target bonus opportunity in effect immediately prior to the occurrence of
such General Good Reason shall be used for purposes of calculating any amounts
to be paid based thereupon under Section 5.2(b).

Article 6. Excise Taxes.
     6.1 Applicable Provisions if Excise Tax Applies.

  (a)   Anything in the Plan to the contrary notwithstanding, if it is
determined (as hereafter provided) that any payment or distribution by or on
behalf of a Participating Company to or for the benefit of a Tier I or Tier II
Executive to whom this Section 6.1 applies, as provided in Section 6.2, whether
paid or payable or distributed or distributable pursuant to the terms of the
Plan or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (in the
aggregate, the “Payment”), would be subject to the Excise Tax, the Participating
Company shall pay an additional amount (the “Gross-Up Payment”) such that, after
payment by the Tier I or Tier II Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including any Excise Tax
imposed upon the Gross-Up Payment, the Tier I or Tier II Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment;
provided, however, that the Participating Company shall only be required to pay
the Gross-Up Payment if the Tier I or Tier II Executive receives total
“Parachute Payments” within the meaning of Section 280G of the Code (without
consideration of the Gross-Up Payment) that exceed one hundred and ten percent
(110%) of the amount that the Tier I and Tier II Executive would be entitled to
receive without being subject to the Excise Tax. Subject to Section 3.2, such
Gross-Up Payment shall be made no later than December 31 of the year following
the year in which the Tier I or Tier II Executive incurs the Excise Tax. Subject
to Section 3.2, any expenses, including interest and penalties assessed on the
Excise Tax described in this Section 6.1 resulting from the Company’s actions,
incurred by a Tier I or Tier II Executive shall be reimbursed promptly after the
Tier I or Tier II

21



--------------------------------------------------------------------------------



 



      Executive submits evidence of the incurrence of such expenses, which
reimbursement in no event will be later than December 31 of the year following
the year in which the Tier I or Tier II Executive incurs the expense, provided
that in no event will the amount of expenses eligible for reimbursement in one
year affect the amount of expenses to be reimbursed, or in-kind benefits to be
provided, in any other taxable year.     (b)   In the event that a Tier I and
Tier II Executive to whom this Section 6.1 applies, as provided in Section 6.2,
is not entitled to receive a Gross-Up Payment, the Tier I and Tier II Executive
shall be entitled to receive the Payment to which the Tier I and Tier II
Executive is otherwise entitled to, unless reducing such Payment would result in
an increase in the after-tax benefit to the Tier I and Tier II Executive (taking
into account any Excise Tax, and any applicable federal, state and local income
taxes). If reducing such Payment would result in an increase in the after-tax
benefit to the Tier I and Tier II Executive, then the Payment shall be reduced
to the minimum extent necessary so that no portion of any such Payment is
subject to the Excise Tax. The fact that a Tier I or Tier II Executive’s right
to a Payment may be reduced by reason of the limitations contained in this
Section 6.1 shall not of itself limit or otherwise affect any other rights of
the Tier I or Tier II Executive other than under the Plan. In the event that a
Payment intended to be provided under the Plan is required to be reduced
pursuant to this Section 6.1, the payment required by Section 4.1(b)(iv) or
5.1(b)(iv), as applicable, will be so reduced.     (c)   All determinations
required to be made under this Section 6.1, including whether an Excise Tax is
payable by a Tier I or Tier II Executive and the amount of such Excise Tax,
shall be made by the Accounting Firm. The Participating Company shall direct the
Accounting Firm to submit its determination and detailed supporting calculations
to the relevant Participating Company and the Tier I or Tier II Executive within
fifteen (15) calendar days after the date of the Tier I or Tier II Executive’s
termination, if applicable, and any other such time or times as may be requested
by such Participating Company or the Tier I or Tier II Executive. If the
Accounting Firm determines that no Excise Tax is payable by the Tier I or Tier
II Executive, it shall, at the same time as it makes such determination, furnish
the Tier I or Tier II Executive with an opinion that the Tier I or Tier II
Executive has substantial authority not to report any Excise Tax on the Tier I
or Tier II Executive’s federal, state, local income or other tax return.     (d)
  The Participating Company and the Tier I or Tier II Executive shall each
provide the Accounting Firm access to and copies of any books, records and
documents in the possession of the Participating Company or the Tier I or Tier
II Executive, as the case may be, reasonably requested by the Accounting Firm,
and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determination contemplated by Section 6.1(c).
Any reasonable determination by the Accounting Firm of the type contemplated by
Section 6.1(c) (and supported by the calculations done by the Accounting Firm)
shall be binding

22



--------------------------------------------------------------------------------



 



      upon such Participating Company and the Tier I or Tier II Executive,
subject to final determination by the Internal Revenue Service.     (e)   The
federal, state and local income or other tax returns filed by the Tier I or Tier
II Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax, if any,
payable by the Tier I or Tier II Executive. The Tier I or Tier II Executive
shall make proper payment of the amount of any Excise Tax, and upon request,
provide to the Participating Company true and correct copies (with any
amendments) of the Tier I or Tier II Executive’s federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Participating Company, evidencing
such filing and payment.     (f)   The Participating Company will pay the fees
and expenses of the Accounting Firm for its services in connection with the
determinations and calculations contemplated by Section 6.1(c) and
Section 6.1(e). If such fees and expenses are initially paid by the Tier I or
Tier II Executive, the Participating Company shall reimburse the Tier I or Tier
II Executive the full amount of such fees and expenses within ten (10) business
days after receipt from the Tier I or Tier II Executive of reasonable evidence
of payment; provided, however, that any such reimbursements shall be made no
later than December 31 of the year following the year in which the Tier I or
Tier II Executive incurs the fees and expenses. In no event will the amount of
expenses eligible for reimbursement in one year affect the amount of expenses to
be reimbursed, or in-kind benefits to be provided, in any other taxable year.

     6.2 Eligibility for Gross-Up Payment. The provisions of Section 6.1 shall
apply only to those individuals who are Tier I or Tier II Executives eligible to
participate in the Plan as of the close of business on January 31, 2009.
Article 7. Contractual Rights and Legal Remedies
     7.1 Payment Obligations Absolute. Except as otherwise provided in
Section 7.4 below, a Participating Company’s obligation to make the payments and
the arrangements provided for herein shall be absolute and unconditional, and
shall not be affected by any circumstances, including, without limitation, any
offset, counterclaim, recoupment, defense, or other right which the
Participating Company may have against the Executive or anyone else. All amounts
payable by a Participating Company hereunder shall be paid without notice or
demand.
     The Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this Plan,
and the obtaining of any such other employment shall in no event effect any
reduction of a Participating Company’s obligations to make the payments and
arrangements required to be made under this Plan, except to the extent provided
in Section 4.1(b)(vi), 4.2(b)(vi), 5.1(b)(vi) or 5.2(b)(vi) herein, as
applicable.

23



--------------------------------------------------------------------------------



 



     7.2 Contractual Rights to Benefits. This Plan establishes and vests in the
Executive a contractual right to the benefits to which he is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, a Participating Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.
     7.3 Legal Fees and Expenses. A Participating Company shall pay all
reasonable legal fees, costs of litigation, prejudgment interest, and other
expenses which are incurred in good faith by a Tier I or Tier II Executive as a
result of the Participating Company’s refusal to provide the Change in Control
Severance Benefits to which the Tier I or Tier II Executive becomes entitled
under this Plan, or as a result of the Participating Company’s (or any third
party’s) contesting the validity, enforceability, or interpretation of the Plan
with respect to the Change in Control Severance Benefits, or as a result of any
conflict between the parties pertaining to the Change in Control Severance
Benefits under this Plan; provided, however, that if the court determines that a
Tier I or Tier II Executive’s claims were arbitrary and capricious, the
Participating Company shall have no obligation hereunder and an Executive who
claims to be entitled to Change in Control Severance Benefits pursuant to
Section 5.1 shall be obligated to return to the Company any reimbursement made
to the Executive by the Company pursuant to this Section 7.3. If such fees and
expenses are initially paid by the Tier I or Tier II Executive, subject to
Section 3.2, the Participating Company shall reimburse the Tier I or Tier II
Executive the full amount of such fees and expenses after receipt from the Tier
I or Tier II Executive of reasonable evidence of payment; provided, however,
that any such reimbursements shall be made no later than December 31 of the year
following the year in the which the Tier I or Tier II Executive incurs the fees
and expenses. In no event will the amount of expenses eligible for reimbursement
in one year affect the amount of expenses to be reimbursed, or in-kind benefits
to be provided, in any other taxable year.
     7.4 Return of Severance Benefits. With respect to Change in Control
Severance Benefits or General Severance Benefits provided pursuant to
Sections 4.1, 4.2, 5.1 or 5.2, if at any time the Executive breaches any
provision of (i) the General Release or (ii) the Non-Competition Agreement (or,
with respect to an Executive who has previously executed a Non-Competition
Agreement, the written affirmation of the Executive’s obligations thereunder),
each as executed by the Executive in accordance with Section 3.4 of this
Agreement, then in addition to all other rights and remedies available to it in
law or equity, the Participating Company may cease to provide any further
Severance Benefits under this Agreement, and upon the Participating Company’s
written demand, the Executive shall repay to the Participating Company the
Severance Benefits and any other amount previously received under this
Agreement. Any amount to be repaid pursuant to this Section 7.4 shall be
(A) determined by the Participating Company in its sole and absolute discretion,
(B) held by the Executive in constructive trust for the benefit of the
Participating Company and (C) paid by the Executive to the Participating Company
within ten (10) days of the Executive’s receipt of written notice from the
Participating Company. The Participating Company shall have the right to offset
such amount against any amounts otherwise owed to the Executive by the
Participating Company.

24



--------------------------------------------------------------------------------



 



Article 8. Successors
     8.1 Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or
substantially all of the business or assets of the Company by agreement, to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. Regardless of whether such agreement is executed, this Plan
shall be binding upon any successor in accordance with the operation of law and
such successor shall be deemed “the Company” for purposes of this Plan.
     8.2 Assignment by the Executive. This Plan shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in a single lump sum within ninety (90) days following the
date of the Executive’s death to the Executive’s devisee, legatee, or other
designee, or if there is no such designee, to the Executive’s estate, provided
that such devisee, legatee, other designee or estate shall not have the right to
designate the payment date.
Article 9. Miscellaneous
     9.1 Employment Status. This Plan is not, and nothing herein shall be deemed
to create, an employment contract between the Executive and a Participating
Company. The Executive acknowledges that the rights of a Participating Company
remain wholly intact to change or reduce at any time and from time to time his
compensation, title, responsibilities, location, and all other aspects of the
employment relationship, or to discharge him (subject to Section 3.1).
     9.2 Entire Plan. This Plan contains the entire understanding of the
Participating Company and the Executive with respect to the subject matter
hereof. Notwithstanding anything to the contrary, if the Executive is entitled
to the payments provided for under this Plan in the event of the Executive’s
termination of employment and any other employment, retention, severance, or
similar agreement with a Participating Company or any Subsidiary to which the
Executive is a party or any severance pay plan or program of a Participating
Company or any Subsidiary in which the Executive is a participant (an “Other
Severance Arrangement”), the Executive will be entitled to severance benefits
under either this Plan or the Other Severance Arrangement, whichever provides
for greater benefits, but will not be entitled to benefits under both this Plan
and the Other Severance Arrangement.
     9.3 Adoption Procedure for a Participating Company.

  (a)   Any Subsidiary of the Company may become a Participating Company under
the Plan provided that by appropriate resolutions of the board of directors or
other governing body of such Subsidiary, such Subsidiary agrees to become a
Participating Company under the Plan and also agrees to be bound by any other
terms and conditions which may be required by the Board or the Committee,

25



--------------------------------------------------------------------------------



 



      provided that such terms and conditions are not inconsistent with the
purposes of the Plan.     (b)   A Participating Company may withdraw from
participation in the Plan, subject to approval by the Committee, by providing
written notice to the Committee that withdrawal has been approved by the board
of directors or other governing body of the Participating Company. The Committee
may at any time remove a Participating Company from participation in the Plan by
providing written notice to the Participating Company that it has approved
removal. The Committee will act in accordance with this Section 9.3 pursuant to
unanimous written consent or by majority vote at a meeting.

     9.4 Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Executive at the last address the Executive has filed in writing with the
Participating Company or, in the case of the Participating Company, at its
principal offices.
     9.5 Includable Compensation. Change in Control Severance Benefits and
General Severance Benefits provided hereunder shall not be considered
“includable compensation” for purposes of determining the Executive’s benefits
under any other plan or program of a Participating Company unless otherwise
provided by such other plan or program.
     9.6 Tax Withholding. A Participating Company shall withhold from any
amounts payable under this Plan all federal, state, city, or other taxes as
legally required to be withheld.
     9.7 Internal Revenue Code Section 409A. To the extent applicable, it is
intended that this Plan comply with the provisions of Code Section 409A. This
Plan shall be administered in a manner consistent with this intent. References
to Code Section 409A shall include any proposed, temporary or final regulation,
or any other guidance, promulgated with respect to such section by the U.S.
Department of Treasury or the Internal Revenue Service. Each payment and each
provision of Severance Benefits pursuant to Article 4 or 5, as applicable, and
each provision of reimbursements pursuant to Section 6.1 or Section 7.3, shall
be considered a separate payment and not one of a series of payments for
purposes of Code Section 409A. In addition, the Executive shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on the Executive in connection with this Plan (including any taxes
and penalties under Code Section 409A), and neither the Company nor any of its
affiliates shall have any obligation to indemnify or otherwise hold the
Executive harmless from any or all of such taxes or penalties.
     9.8 Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included. Further, the captions
of this Plan are not part of the provisions hereof and shall have no force and
effect.

26



--------------------------------------------------------------------------------



 



     Notwithstanding any other provisions of this Plan to the contrary, a
Participating Company shall have no obligation to make any payment to the
Executive hereunder to the extent, but only to the extent, that such payment is
prohibited by the terms of any final order of a federal or state court or
regulatory agency of competent jurisdiction; provided, however, that such an
order shall not affect, impair, or invalidate any provision of this Plan not
expressly subject to such order.
     9.9 Modification. Provisions of this Plan may be modified or waived by the
Company without the Executive’s consent, except any change that reduces the
benefits of an Executive who is already receiving benefits shall require the
Executive’s consent; provided, however, that during the period beginning on the
date of the Change in Control and ending on the second anniversary of such
Change in Control, no provision of this Plan may be modified or waived unless
such modification or waiver is agreed to in writing and signed by the affected
Executives then covered by the Plan and by a member of the Committee, as
applicable, or by the respective parties’ legal representatives or successors;
provided further that any modification or waiver occurring during the twelve
(12) months immediately prior to the Change in Control shall be deemed null and
void unless such modification or waiver is agreed to in writing and signed by
the affected Executives then covered by the Plan and by a member of the
Committee, as applicable, or by the respective parties’ legal representatives or
successors. Modifications or waivers agreed to in writing may affect only those
Executives who have signed such modification or waiver.
     9.10 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     9.11 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of North Carolina shall be the controlling law in all matters
relating to this Plan, including the General Release and the Non-Competition
Agreement, without giving effect to principles of conflicts of laws.

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Plan on this 3rd day of
February, 2009.

            ATTEST:

REYNOLDS AMERICAN INC.
      By:   /s/ Lisa J. Caldwell         Lisa J. Caldwell        Executive Vice
President - Human Resources     

28



--------------------------------------------------------------------------------



 



Appendix A
List of Participating Companies
Reynolds American Inc. (plan sponsor)
R. J. Reynolds Tobacco Company
R. J. Reynolds Global Products, Inc.
R. J. Reynolds Tobacco (CI), Co.
RAI International, Inc.
Santa Fe Natural Tobacco Company, Inc.*
Lane, Limited*
Conwood Company, LLC*
Reynolds Innovations Inc.
Reynolds Service Company
With respect to a Participating Company that has an Executive Department(*),
only individuals employed within that Executive Department will be considered to
be employed by the Participating Company for purposes of this Plan.

 